15‐3985‐cr 
     United States v. Khazaee 
      
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                     
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  5th  day  of  October,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  JOHN M. WALKER, JR., 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges, 
 9                          JOHN F. KEENAN, 
10                                  District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         UNITED STATES OF AMERICA, 
13    
14                          Appellee, 
15                                   
16                                  v.                                               No. 15‐3985‐cr 
17                                   
18         MOZAFFAR KHAZAEE, AKA Arash Khazaie,   
19    
20                          Defendant‐Appellant. 
21         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22          
23          


     * Judge John F. Keenan, of the United States District Court for the Southern District of 
     New York, sitting by designation. 
 1          
 2          
 3         FOR APPELLANT:                           AMY ADELSON (Daniela Elliott, on the 
 4                                                  brief), Law Offices of Amy Adelson 
 5                                                  LLC, New York, NY. 
 6          
 7         FOR APPELLEE:                            VANESSA RICHARDS (Marc H. 
 8                                                  Silverman, on the brief), Assistant 
 9                                                  United States Attorneys, for Deirdre 
10                                                  M. Daly, United States Attorney for 
11                                                  the District of Connecticut, New 
12                                                  Haven, CT. 
13    
14         Appeal from a judgment of the United States District Court for the District 

15   of Connecticut (Vanessa L. Bryant, Judge).    UPON DUE CONSIDERATION, IT IS 

16   HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the 

17   District Court is AFFIRMED. 

18         Mozaffar Khazaee appeals from a judgment of the District Court (Bryant, J.) 

19   sentencing him principally to 97 months’ imprisonment followed by a three‐year 

20   term of supervised release.    Khazaee pleaded guilty to attempting to export 

21   defense articles to Iran in violation of the Arms Export Control Act (“AECA”), 22 

22   U.S.C. § 2778.    On appeal, Khazaee argues that his conviction should be vacated 

23   primarily because (1) his guilty plea was not knowing and voluntary, (2) the 

24   District Court improperly involved itself in plea negotiations, and (3) he did not 

25   allocute to all elements of the charged offense.    We assume the parties’ 



                                                2
 1   familiarity with the facts and record of the prior proceedings, to which we refer 

 2   only as necessary to explain our decision to affirm. 

 3         Khazaee was initially indicted on two counts of interstate transportation of 

 4   stolen property, in violation of 18 U.S.C. § 2314, for transporting documents 

 5   containing proprietary information about United States Air Force jet engines.   

 6   Khazaee later pleaded guilty to a “Substitute Information” charging him only 

 7   with violating the AECA.    Before accepting a guilty plea, a district court must 

 8   “inform the defendant of, and determine that the defendant understands . . . the 

 9   nature of each charge to which the defendant is pleading.”    Fed. R. Crim. P. 

10   11(b)(1)(G).    Where, as here, a claim of non‐compliance with Rule 11 was not 

11   made in the district court, we review for plain error, which requires a defendant 

12   to show “a reasonable probability that, but for the error, he would not have 

13   entered the plea.”    United States v. Pattee, 820 F.3d 496, 505 (2d Cir. 2016) 

14   (quotation marks omitted).    In conducting our review, we may consider the 

15   “entire record,” not merely the defendant’s allocution.    United States v. Maher, 

16   108 F.3d 1513, 1521 (2d Cir. 1997). 

17         Khazaee first argues that he mistakenly thought he was pleading guilty to 

18   interstate transportation of stolen property in violation of 18 U.S.C. § 2314 rather 



                                                3
 1   than to a violation of the AECA.    Our review of the following portions of the 

 2   record suggests otherwise: (1) the plea agreement, (2) the stipulation of offense 

 3   conduct attached to that agreement, (3) Khazaee’s plea allocution, and (4) the 

 4   Government’s recitation of the charges against Khazaee during the change of plea 

 5   hearing as involving “unlawful exports and attempted exports of defense articles 

 6   in violation of the Arms Export Control Act.”    App’x 260, 262.    True, the 

 7   Government’s assertion that Khazaee had “stole[n] and retained material” from 

 8   his former employers, id. at 270, and the District Court’s focus on the 

 9   “proprietary” nature of that material, id. at 294, were not directly relevant to any 

10   element of the AECA.    But such “loose terminology,” United States v. Torrellas, 

11   455 F.3d 96, 106 (2d Cir. 2006), does not negate the record as a whole, in which 

12   Khazaee admitted during the plea allocution that he had “possession of [the] 

13   export control element that required [a] license that [he] didn’t have,” App’x 308, 

14   and that he exported those materials in a “shipment that was supposed to leave 

15   the border of [the] United State[s],” specifically “[t]o Iran,” id. at 311–12. 

16         Second, Khazaee argues that the District Court violated Rule 11(c)(1), 

17   which prohibits district courts from participating in plea discussions.    See Fed. R. 

18   Crim. P. 11(c)(1).    There was no plain error.    The District Court never advised or 



                                                 4
 1   encouraged Khazaee to plead guilty, see United States v. Davila, 133 S. Ct. 2139, 

 2   2147–48 (2013), discussed the sentence it would impose if Khazaee pleaded guilty, 

 3   see United States v. Werker, 535 F.2d 198, 201 (2d Cir. 1976), or otherwise exerted 

 4   “pressure to settle” the case “on terms favored by the judge,” United States v. 

 5   Paul, 634 F.3d 668, 673 (2d Cir. 2011).    Nor do we discern error in the District 

 6   Court’s statement that Khazaee would be entitled to a three‐point reduction 

 7   under the Sentencing Guidelines only if he accepted responsibility for the charged 

 8   offense.    See U.S.S.G. § 3E1.1. 

 9         Third, Khazaee argues that he did not admit to willfully violating the 

10   AECA.    We are not persuaded.    “The term ‘willfulness’ has generally, albeit not 

11   uniformly, been interpreted as referring to knowledge that the conduct in 

12   question was wrongful or unlawful.”    See United States v. Hopkins, 53 F.3d 533, 

13   539 (2d Cir. 1995).    Khazaee admitted that he exported documents containing 

14   “information [that] was illegal to disclose,” App’x 307, and that, based on his 

15   training on export restrictions, he understood that it was illegal to export the 

16   information to Iran, id. at 312.    This admission satisfies the AECA’s willfulness 

17   element.    See Torrellas, 455 F.3d at 103. 

18    



                                                    5
1         We have considered Khazaee’s remaining arguments and conclude that 

2   they are without merit.    For the foregoing reasons, the judgment of the District 

3   Court is AFFIRMED. 

4                                          FOR THE COURT: 
5                                          Catherine O’Hagan Wolfe, Clerk of Court 




                                              6